DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendments to the claims were submitted on 01/29/2021. Claim 14 has been newly introduced to the claim set. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites preparing a scallop presence/absence determination model having a predetermined 3D shape is prepared for determining whether or not a scallop which penetrates the wall surface. It is unclear as to what the determination is supposed to be in the current claim language since the word which implies the scallop is already known as penetrating the wall surface. Therefore, the claim has been deemed indefinite since it is unknown what is being determined. 
For the sake of examination, the claim has been interpreted to mean determining whether or not a scallop penetrates the wall surface.

Claim 14 recites similar language and has also been found to be indefinite. Claim 14 is being interpreted similar to claim 1 for the sake of examination. 
Claim 14 is rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hida et al (US PUB. 20120029674, herein Hida ‘9674) in view of Hida (Japanese Publication JP2000094131, herein Hida ‘4131) in further view of Yuji et al (Japanese Publication JPH06644A, herein Yuji).

Regarding claim 1, Hida ‘9674 teaches A method for acquiring weld pass information pertaining to execution conditions for a weld pass for welding two members to be welded which are welding objects of a welding robot (0034), the method comprising: 
extracting a weld pass for welding the two members to be welded from 3D CAD data (0004 “extracting a welding line from contact parts in a virtual assembly and welding line candidates by assigned the welding line candidates in advance in a three-dimensional system. “, 0012 “A welding-line selecting method of automatically selecting a welding line for a welding robot performing welding on the basis of a workpiece figure in three-dimensional CAD data”); 
preparing a wall surface determination model having a predetermined 3D shape (0031 “a workpiece figure in the three-dimensional CAD data”); 
[positioning the wall surface determination model in a direction extending towards an outside of the weld pass with a weld end serving as a reference], the weld end being at least one of a starting point and an ending point of the weld pass (0067 “In S400, the approaching path at the start of welding and the retracting path at the end of welding are set.”);
[wherein when it is determined that the wall surface interferes with the wall surface determination model] the method comprises: preparing a scallop presence/absence determination model having a predetermined 3D shape is prepared for determining whether or not a scallop which penetrates the wall surface (Hida ‘9674, 0042 determination of a gap forming between the two faces is determined.), 
positioning the scallop presence/absence determination model (Hida ‘9674, 0004 “extracting a welding line from contact parts in a virtual assembly and welding line candidates by assigned the welding line candidates in advance in a three-dimensional system”, A virtual assembly is used as the model for determining a welding line. This as shown below is used for the scalloping determination) on a side on which the wall surface is present with the weld end serving as a reference (Hida ‘9674, 0042 “the welding line extracted through the process of Steps 1 to 5 is an edge line on the groove face side, and a gap is formed with the reference face. When this gap is small, a new welding line is set by projecting the extracted welding line ;
 Hida ‘9674 does not teach positioning the wall surface determination model in a direction extending towards an outside of the weld pass with a weld end serving as a reference, and determining whether or not a wall surface interferes with the positioned wall surface determination model, the wall surface being by another member that is not one of the two members to be welded, wherein when it is determined that the wall surface interferes with the wall surface determination model, and determining whether or not the wall surface interferes with the positioned scallop presence/absence determination model.
Hida ‘4131 does teach positioning the wall surface determination model in a direction extending towards an outside of the weld pass with a weld end serving as a reference (0010 “the operator sets a welding line on the work model W using input means such as a keyboard and a mouse, and further, whether or not there is a back step operation at the welding start point and end point, whether or not there is end processing, and a target. Work conditions such as tilt angle α 0 and target forward / backward angle β 0 are input.”, the work model which corresponds to the wall surface determination model has a welding line. The model is positioned in accordance with the welding line. )
and determining whether or not a [wall] surface interferes with the positioned wall surface determination model (0010 “interference check with the work model W is performed.”)
wherein when it is determined that the [wall] surface interferes with the wall surface determination model (0010 “interference check with the work model W is performed…if interference is observed”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the CAD based control of a welding operation of 
Hida ‘9674 and Hida ‘4131 does not explicitly teach wall surface interferes, and the wall surface being by another member that is not one of the two members to be welded, wherein when it is determined that the wall surface interferes with the wall surface determination model, and determining whether or not the wall surface interferes with the positioned scallop presence/absence determination model.
Yuji teaches determining whether or not a wall surface interferes (fig. 3, 0011 “FIG. 3 is an operation explanatory view in the case of automatic fillet welding of a square member having the scallop member 12 using the square welding robot 20… the section from the corner portion C1 to the scallop end portion D1 is a non-welding section” 0014 “Presence can be detected and interference between the welding torch and the scallop member can be prevented” the scallop member is determined to not interfere since the system prevents interference between the welding torch and the non-welding member which is the scalloping member.)
the wall surface being by another member that is not one of the two members to be welded (fig. 3, 0011 “FIG. 3 is an operation explanatory view in the case of automatic fillet welding of a square member having the scallop member 12 using the square welding robot 20… the section from the corner portion C1 to the scallop end portion D1 is a non-welding section” 0014 “Presence can be detected and interference between the welding torch and the scallop member can be prevented” the scallop member is determined to not interfere since the system prevents interference between the welding torch and the non-welding member which is the scalloping member. The non-welding section which is the scalloping member corresponds to the wall surface that is not welded.)
wall surface interferes (fig. 3, 0011 “FIG. 3 is an operation explanatory view in the case of automatic fillet welding of a square member having the scallop member 12 using the square welding robot 20… the section from the corner portion C1 to the scallop end portion D1 is a non-welding section” 0014 “Presence can be detected and interference between the welding torch and the scallop member can be prevented”)
and determining whether or not the wall surface interferes with the positioned scallop presence/absence determination model (fig. 3, 0011 “FIG. 3 is an operation explanatory view in the case of automatic fillet welding of a square member having the scallop member 12 using the square welding robot 20… the section from the corner portion C1 to the scallop end portion D1 is a non-welding section” 0014 “when there is a discontinuity at the corner of the bent welding line, the discontinuity of the discontinuity is caused by both the turning angle of the welding head and the horizontal X-axis displacement. Presence can be detected and interference between the welding torch and the scallop member can be prevented.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hida ‘9674 and Hida ‘4131 with the teachings of Yuji because Yuji “provides a method for detecting the position of a weld line discontinuity such as a scallop in order to prevent interference with a member during the turning operation of the welding head due to the scallop at the corner.” (0007). 

Regarding claim 3, Hida ‘9674, Hida ‘4131, and Yuji teach The method for acquiring weld pass information according to Claim 1.  
Hida ‘9674 further teaches wherein the two members to be welded are a lower plate positioned horizontally and a standing plate having one plate thickness surface welded to a major surface of the lower plate (fig. 7 shows a welding line between a lower plate that is horizontal of a standing plate), and 
the method comprises: 
measuring a first distance between one end of the lower plate and the weld end (0047 “the distances between every two vertex defining the edge line of faces in the groove face group and every face in the reference face group are calculated” The distances between two vertex of the reference plate which is the lower plate as shown in fig. 7 is measured and corresponds to the first distance.); and 
making, when the first distance is smaller than a first predetermined value, a lower plate end determination that the one end of the lower plate is considered to match one end of the standing plate (0047 “distances between every two vertex defining the edge line of faces in the groove face group and every face in the reference face group are calculated, and all edge lines having vertices of which the distance is zero or substantially zero are extracted.”, 0004 “extracting a welding line from contact parts in a virtual assembly and welding line candidates by assigned the welding line candidates in advance in a three-dimensional system” It is determined that two vertices have a first distance that is smaller than a predetermined value and thus a welding line is extracted. Since a welding line is extracted it is understood that two surfaces match each other. Fig. 7 shows the standing and lower plates.)

Regarding claim 4, Hida ‘9674, Hida ‘4131, and Yuji teach The method for acquiring weld pass information according to Claim 3, 
Hida ‘9674 further teaches wherein the method comprises: 
measuring, when the first distance is greater than or equal to the first predetermined value, a second distance between the one end of the standing plate and the weld end (0047 “distances between every two vertex defining the edge line of faces in the groove face group and every face in the reference face group are calculated, and all edge lines ; and 
making, when the second distance is smaller than a second predetermined value, a toe end determination that the one end of the standing plate is considered to be present within a range in a predetermined distance from the one end of the lower plate (0047 “distances between every two vertex defining the edge line of faces in the groove face group and every face in the reference face group are calculated, and all edge lines having vertices of which the distance is zero or substantially zero are extracted.”, 0004 “extracting a welding line from contact parts in a virtual assembly and welding line candidates by assigned the welding line candidates in advance in a three-dimensional system” It is determined that two vertices have a second distance that is smaller than a predetermined value and thus a welding line is extracted. Since a welding line is extracted it is understood that two surfaces match each other. Fig. 7 shows the standing and lower plates.)

Regarding claim 5, Hida ‘9674, Hida ‘4131, and Yuji teach the method for acquiring weld pass information according to Claim 4, 
Hida ‘9674 further teaches wherein when the first distance is greater than or equal to the first predetermined value and the second distance is greater than or equal to the second predetermined value, the lower plate end determination and the toe end determination are not made (0047 “distances between every two vertex defining the edge line of faces in the groove face group and every face in the reference face group are calculated, and all edge lines having vertices of which the distance is zero or substantially zero are extracted.” 0048 “If none of the edge lines are extracted, the cylindrical member may be penetrating a flat plane, such as illustrated in FIG. 3, and thus, an edge line of the reference-face group side may be forming the welding line.”, In the case when the two distances are greater than the 

Regarding claim 6, Hida ‘9674, Hida ‘4131, and Yuji teach The method for acquiring weld pass information according to Claim 1, 
Hida ‘9674 further teaches wherein the two members to be welded are a lower plate positioned horizontally and a standing plate having one plate thickness surface welded to a major surface of the lower plate (fig. 7 shows a welding line between a lower plate that is horizontal of a standing plate), and 
the method comprises: 
measuring a second distance between one end of the standing plate and the weld end (0047 “distances between every two vertex defining the edge line of faces in the groove face group and every face in the reference face group are calculated, and all edge lines having vertices of which the distance is zero or substantially zero are extracted.”, The second distance is the distance between two vertex of the groove face that is measured.); and 
making, when the second distance is smaller than a second predetermined value, a toe end determination that the one end of the standing plate is considered to be present within a range in a predetermined distance from the one end of the lower plate (0047 “distances between every two vertex defining the edge line of faces in the groove face group and every face in the reference face group are calculated, and all edge lines having vertices of which the distance is zero or substantially zero are extracted.”, 0004 “extracting a welding line from contact parts in a virtual assembly and welding line candidates by assigned the welding line candidates in advance in a three-dimensional system” It is determined that two vertices have a second distance that is smaller than a predetermined value and thus a welding line is extracted. Since a welding line is extracted it is understood that two surfaces match each other. Fig. 7 shows the standing and lower plates.)
A non- transitory computer readable medium storing thereon instructions that when executed by a computer cause the computer to execute (Hida ‘9674 0029) the method for acquiring weld pass information according to Claim 1 (see above for the rejection of claim 1 in view of Hida ‘9674 and Hida ‘4131 teach).

Regarding claim 12, Hida ‘9674, Hida ‘4131, and Yuji teach A non-transitory computer readable medium storing thereon instructions that when executed by a computer cause the computer to execute ((Hida ‘9674 0029) a method for outputting to a welding robot a weld pass acquired by the method for acquiring weld pass information according to claim 1 (see above for the rejection of claim 1 in view of Hida ‘9674 and Hida ‘4131 teach).

Regarding claim 13, Hida ‘9674 teaches A welding robot system comprising: 
a welding robot that welds a member to be welded (0034); 
and circuitry that controls an operation of the welding robot in accordance with a predetermined operating program (0034), 
wherein the circuitry is configured to 
extract a weld pass for welding two members to be welded from 3D CAD data (0004 “extracting a welding line from contact parts in a virtual assembly and welding line candidates by assigned the welding line candidates in advance in a three-dimensional system. “, 0012 “A welding-line selecting method of automatically selecting a welding line for a welding robot performing welding on the basis of a workpiece figure in three-dimensional CAD data”),
prepare a wall surface determination model having a predetermined 3D shape (0031 “a workpiece figure in the three-dimensional CAD data”),  
[position the wall surface determination model in a direction extending towards an outside of the weld pass with a weld end serving as a reference], the weld end being at least one of a starting point and an ending point of the weld pass (0067 “In S400, the approaching path at the start of welding and the retracting path at the end of welding are set.”), 
and output to the welding robot the acquired weld pass (0034).
Hida ‘9674 does not teach position the wall surface determination model in a direction extending towards an outside of the weld pass with a weld end serving as a reference and determine whether or not a wall surface interferes with the positioned wall surface determination model, the wall surface being another member that is not one of the two members to be welded. 
Hida ‘4131 does teach position the wall surface determination model in a direction extending towards an outside of the weld pass with a weld end serving as a reference (0010 “the operator sets a welding line on the work model W using input means such as a keyboard and a mouse, and further, whether or not there is a back step operation at the welding start point and end point, whether or not there is end processing, and a target. Work conditions such as tilt angle α 0 and target forward / backward angle β 0 are input.”, the work model which corresponds to the wall surface determination model has a welding line. The model is positioned in accordance with the welding line.)
determine whether or not a [wall] surface interferes with the positioned wall surface determination model (0010 “interference check with the work model W is performed...if interference is observed”).
Hida ‘9674 and Hida ‘4131 do not explicitly teach wall] surface interferes and the wall surface being another member that is not one of the two members to be welded.
Yuji teaches determine whether or not a wall surface interferes (fig. 3, 0011 “FIG. 3 is an operation explanatory view in the case of automatic fillet welding of a square member having the scallop member 12 using the square welding robot 20… the section from the corner portion C1 to the scallop end portion D1 is a non-welding section” 0014 “Presence can be detected and interference between the welding torch and the scallop member can be prevented” 
 the wall surface being another member that is not one of the two members to be welded (fig. 3, 0011 “FIG. 3 is an operation explanatory view in the case of automatic fillet welding of a square member having the scallop member 12 using the square welding robot 20… the section from the corner portion C1 to the scallop end portion D1 is a non-welding section” 0014 “Presence can be detected and interference between the welding torch and the scallop member can be prevented” the scallop member is determined to not interfere since the system prevents interference between the welding torch and the non-welding member which is the scalloping member. The non-welding section which is the scalloping member corresponds to the wall surface that is not welded.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hida ‘9674 and Hida ‘4131 with the teachings of Yuji because Yuji “provides a method for detecting the position of a weld line discontinuity such as a scallop in order to prevent interference with a member during the turning operation of the welding head due to the scallop at the corner.” (0007). 

Regarding claim 14, Hida ‘9674, Hida ‘4131, and Yuji teach the welding robot system according to Claim 13.
Hida ‘9674, Hida ‘4131, and Yuji further teach wherein, when it is determined that the wall (Yuji, 0011 0014) surface interferes with the wall surface determination model (Hida ‘4131, 0010 “interference check with the work model W is performed…if interference is observed”), the circuitry is configured to: 
prepare a scallop presence/absence determination model having a predetermined 3D shape is prepared for determining whether or not a scallop which penetrates the wall surface (Hida ‘9674, 0042 determination of a gap forming between the two faces is determined.); 
position the scallop presence/absence determination model on a side on which the wall surface is present with the weld end serving as a reference (Hida ‘9674, 0042 “the welding line extracted through the process of Steps 1 to 5 is an edge line on the groove face side, and a gap is formed with the reference face. When this gap is small, a new welding line is set by projecting the extracted welding line (edge line on the groove face side) to the reference face”, The welding line including the welding end is used as a reference for understanding the gap.); 
and determine whether or not the wall surface interferes with the positioned scallop presence/absence determination model (fig. 3, 0011 “FIG. 3 is an operation explanatory view in the case of automatic fillet welding of a square member having the scallop member 12 using the square welding robot 20… the section from the corner portion C1 to the scallop end portion D1 is a non-welding section” 0014 “when there is a discontinuity at the corner of the bent welding line, the discontinuity of the discontinuity is caused by both the turning angle of the welding head and the horizontal X-axis displacement. Presence can be detected and interference between the welding torch and the scallop member can be prevented.”).

Claim 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hida et al (US PUB. 20120029674, herein Hida ‘9674) in view of Hida (Japanese Publication JP2000094131, herein Hida ‘4131) in further view of Yuji et al (Japanese Publication JPH06644A, herein Yuji) in further view of Collis (US PUB. 20160361775)

Regarding claim 7, Hida ‘9674, Hida ‘4131, and Yuji teach The method for acquiring weld pass information according to Claim 1, 
 wherein the method comprises: 
extracting multiple weld passes (0004 “extracting a welding line from contact parts in a virtual assembly and welding line candidates by assigned the welding line candidates in advance in a three-dimensional system.”) 
However, Hida ‘9674, Hida ‘4131, and Yuji do not teach determining a welding order of the weld passes from relative positions of the weld passes; and assigning a number of a corresponding welding robot according to the order of welding.
Collis teaches determining a welding order of the weld passes from relative positions of the weld passes (0043 “An algorithm is then used to determine the number (n) of weld passes required to fill the measured volume 12, the position of the passes within the channel 10a, 10b and the order of the passes ( S8).”); and 
assigning a number of a corresponding welding robot according to the order of welding (fig. 4 S18, 0057, A welder is assigned to perform the weld according to the order determined previously in s8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hida ‘9674 and Hida ‘4131 with the teachings of Collis because Collis teaches a means for “providing a welding method and apparatus which is more automated and thus less reliant on the skill of the operator” (0004).

Regarding claim 9, Hida ‘9674, Hida ‘4131, and Yuji teach The method for acquiring weld pass information according to Claim 1, 
Hida ‘9674 further teaches wherein the two members to be welded are a lower plate positioned horizontally and a standing plate having one plate thickness surface welded to a major surface of the lower plate (fig. 7 shows a welding line between a lower plate that is horizontal of a standing plate)

Collis does teach and 
the method comprises 
a step in which it is determined determining whether the standing plate is present on a left side or a right side with respect to a welding direction of the weld pass (fig. 7 and 8, 0051 “fig. 7…the second weld pass is located toward the OGV -side of the U-shaped channel 10a” 0053 “fig.8… the third weld pass is located toward the stub -side of the U-shaped channel 10a.” OGVside and stub side correspond to left and right side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hida ‘9674, Hida ‘4131, and Yuji with the teachings of Collis because Collis teaches a means for “providing a welding method and apparatus which is more automated and thus less reliant on the skill of the operator” (0004).

Regarding claim 10, Hida ‘9674, Hida ‘4131, and Yuji teach The method for acquiring weld pass information according to Claim 1, 
However, Hida ‘9674, Hida ‘4131, and Yuji do not teach further comprising wherein it is determined determining whether or not the weld pass forms a set of pairs by at least two sub-weld passes as a pair.
Collis teaches further comprising wherein it is determined determining whether or not the weld pass forms a set of pairs by at least two sub-weld passes as a pair (fig. 7 and 8, 0051 and 0053, the controller instructs the welding device to form two weld passes that act as a pair as shown in fig. 7 and 8 since the gap on both sides is filled in a symmetrical manner.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hida ‘9674, Hida ‘4131, and Yuji .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hida et al (US PUB. 20120029674, herein Hida ‘9674) in view of Hida (Japanese Publication JP2000094131, herein Hida ‘4131) in further view of Yuji et al (Japanese Publication JPH06644A, herein Yuji) in further view of Zhang et al (US PUB. 20140367365, herein Zhang). 

Regarding claim 8, Hida ‘9674, Hida ‘4131, and Yuji teach the method for acquiring weld pass information according to Claim 1, 
Hida ‘9674 further teaches wherein the two members to be welded are a lower plate positioned horizontally and a standing plate having one plate thickness surface welded to a major surface of the lower plate (fig. 7 shows a welding line between a lower plate that is horizontal of a standing plate)
Hida ‘9674, Hida ‘4131, and Yuji do not teach and the method comprises providing a leg length of a fillet in the weld pass is provided based on a thickness of the lower plate and a thickness of the standing plate.
Zhang does teach and 
the method comprises 
providing a leg length of a fillet in the weld pass is provided based on a thickness of the lower plate and a thickness of the standing plate (0010 “minimum of the two leg sizes is typically required be no less than the thickness 108 of the plates” 0035 “welding procedure/parameters to weld fillet joints formed with 3/16 inch thick plates” Leg is understood as the leg measurement of the fillet. The leg size is determined based on plate thickness. As shown above, Hida ‘9674 teaches the standing and lower plate.)

Relevant Prior Art
	Yoshima (US PUB. 20120116585) has been deemed relevant prior art since it is also focused on robotic welding techniques. 
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 9 and 10 that Hida ‘674, Hida ‘131 nor Yuji teach the another member that is not one of the members to be welded. However, Yuji teaches a square member having a scallop member which has a section extending from a corner C1 to a scallop end portion D1 that is a non-welding section (0011). Further Yuji teaches interference between the welding torch and scallop member can be prevented (0014). This section corresponds to the member that is not one of the members to be welded. 
Applicant then argues on page 10 that Hida ‘131 does not describe positioning the wall surface determination model. However, Hida ‘131 teaches setting of a welding line, which has a start and a weld end, in position with a work model (0010). The work model corresponds to the wall surface determination model. The work model is positioned in accordance with the welding line and its weld end.
Applicant then argues on page 11 that Hida ‘674, Hida ‘131 nor Yuji teach the scallop of a member other than the members for welding. However, Yuji teaches a scallop member that is part of the non-welding section of the overall square member (0011). Yuji further states the interference between the welding torch and a scallop member is prevented (0014). 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116